Case 5:18-cv-00555-XR Document 249-8 Filed 08/21/20 Page 1 of 19



         IN THE UNITED STATES DISTRICT COURT

          FOR THE WESTERN DISTRICT OF TEXAS

                   SAN ANTONIO DIVISION

HOLCOMBE, et al.,                )
                                 )
      Plaintiffs,                )
                                 )
vs.                              ) Civil Action No.
                                 )
UNITED STATES OF AMERICA,        ) 5:18-CV-00555-XR
                                 )
      Defendant.                 ) (Consolidated cases)




          REMOTE ORAL VIDEOTAPED DEPOSITION

             OF THE UNITED STATES AIR FORCE

           BY ITS CORPORATE REPRESENTATIVE

              COLONEL ROBERT M. FORD, JR.

                Thursday, June 18, 2020




Reported by

Rebecca Callow, RMR, CRR, RPR

Job No. U061820
     Case 5:18-cv-00555-XR Document 249-8 Filed 08/21/20
                                              Robert     Page Jr.
                                                       Ford,  2 of 19
                                                                    - 6/18/2020
                                                                          46
 1       BY MR. ALSAFFAR:

 2       Q.    Okay.   Do you agree with that, that that’s

 3   one of the purposes of NICS, is to prevent dangerous

 4   criminals from getting access to handguns through

 5   federal licensed firearms dealers?

 6                   MR. STERN:    Objection.

 7       A.    I believe that that’s one of the purposes.

 8       BY MR. ALSAFFAR:

 9       Q.    And when a dangerous criminal who’s been

10   convicted of a felony and is reported to the FBI and

11   is denied access to firearms, do you agree that

12   we’re increasing the safety to the general public,

13   that that’s one of the consequences of the system

14   when it --

15                   MR. STERN:    Objection.     Objection.

16       BY MR. ALSAFFAR:

17       Q.    You can answer.

18       A.    So this would be my personal opinion.

19                   So my personal opinion would be that

20   if we’re preventing someone from legally purchasing

21   a handgun who has demonstrated a history of criminal

22   offenses, I believe, in the aggregate, that would

23   reduce the risk to people and -- or the population.

24       Q.    And one of the reasons -- do you agree that

25   one of the reasons to report criminals like

                              Res Ipsa
                          www.res-ipsa.com
     Case 5:18-cv-00555-XR Document 249-8 Filed 08/21/20
                                              Robert     Page Jr.
                                                       Ford,  3 of 19
                                                                    - 6/18/2020
                                                                          47
 1   Devin Kelley, who’ve been convicted, to the FBI is

 2   that, if we don’t do that -- we don’t report

 3   criminals like Devin Kelley, we could be increasing

 4   the risk of harm, generally, to the public?

 5                   MR. STERN:    Objection.

 6       BY MR. ALSAFFAR:

 7       Q.    You can answer.

 8       A.    So this is, again, my personal opinion.

 9                   I do think that you can make that

10   conclusion that we would be reducing the risk to

11   populations.

12                   If you kept people who’ve shown a

13   capability of committing criminal offenses, like

14   Devin Kelley as you mentioned, I personally believe

15   that that is one way of reducing the risk to people.

16   And that’s the intent.

17       Q.    Okay.   And, do you agree that, in order for

18   the NICS system to work, federal agencies, like

19   Security Forces and the Air Force, must accurately

20   collect and submit criminal history data?

21       A.    For it to work as intended -- as intended,

22   yes.   I would agree with that.

23       Q.    And a database like NICS, or any database,

24   is only as good as the data that’s entered into it.

25   Do you agree with that?

                              Res Ipsa
                          www.res-ipsa.com
     Case 5:18-cv-00555-XR Document 249-8 Filed 08/21/20
                                              Robert     Page Jr.
                                                       Ford,  4 of 19
                                                                    - 6/18/2020
                                                                          48
 1                    MR. STERN:   Objection.

 2       A.    I agree that information that relies on

 3   people to input data into it is as good as the

 4   information that’s put into it.

 5       BY MR. ALSAFFAR:

 6       Q.    Okay.    And do you agree that when a

 7   government agency like the Air Force fails to share

 8   data on dangerous felons, that they unnecessarily

 9   expose the public to increased risk of gun violence?

10                    MR. STERN:   Objection.

11       BY MR. ALSAFFAR:

12       Q.    You can answer.

13       A.    So this would be my personal opinion.         And

14   I believe that if personnel in the Air Force do not

15   input information that makes itself into NICS

16   prevents someone from purchasing a handgun, that it

17   is a problem and could increase the risk to anyone

18   associated with those specific individuals.

19       Q.    Going back to the topics that you’ve been

20   designated for, 5 and 10 and item number 1 on the

21   second notice that I showed you, do you have full

22   authority to speak on behalf of the government on

23   those topics -- all those topics?

24       A.    Yes.

25       Q.    And you’re aware that the answers you give

                              Res Ipsa
                          www.res-ipsa.com
     Case 5:18-cv-00555-XR Document 249-8 Filed 08/21/20
                                              Robert     Page Jr.
                                                       Ford,  5 of 19
                                                                    - 6/18/2020
                                                                          49
 1   to my questions regarding those topics will be

 2   binding on the government as a whole?

 3                     MR. STERN:   Objection.

 4                     Jamal, are you asking him insofar as

 5   Air Force Security Forces?

 6                     MR. ALSAFFAR:   Yes.   Paul, I think

 7   that’s a fair objection.       That’s what I meant.     Let

 8   me -- is it okay if I rephrase?

 9                     MR. STERN:   Please.

10       BY MR. ALSAFFAR:

11       Q.     Colonel Ford, you’re aware that the answers

12   that you give to my questions regarding those topics

13   in the deposition notice that we’ve identified will

14   be binding upon the Air Force Security Forces.

15   Correct?

16       A.     Yes.    I understand that.

17                     I’m having a little difficulty

18   understanding the word "binding" and what’s your

19   intent by the word "binding."       If you could clarify

20   that, it might help me.

21       Q.     Yes.    That’s fine.   That’s a good example

22   of a clarification.

23                     When you -- when a witness is being

24   designated as what’s called a Federal Rule of Civil

25   Procedure 30(b)(6) witness on certain topics like

                               Res Ipsa
                           www.res-ipsa.com
     Case 5:18-cv-00555-XR Document 249-8 Filed 08/21/20
                                              Robert     Page Jr.
                                                       Ford,  6 of 19
                                                                    - 6/18/2020
                                                                          50
 1   you’ve been designated, are you aware that that

 2   means that you have been picked by the government to

 3   answer on behalf of the entire Air Force Security

 4   Forces relating to those topics, 5, 10, and topic 1

 5   of the second notice?

 6       A.    Yes.

 7       Q.    And by answering -- what I mean by

 8   "binding" upon the Air Force Security Forces, you

 9   are being put into the shoes as the person most

10   knowledgeable about the topics that we’ve

11   identified.

12                    MR. STERN:   Objection.

13       A.    I understand that.

14       BY MR. ALSAFFAR:

15       Q.    Okay.    Now I want to talk to you a little

16   bit about how you -- how you were prepared to

17   provide the information known or reasonably known to

18   the Air Force Security Forces regarding these

19   matters listed in the deposition notice; topics 5,

20   10, and topic 1 of the second notice.

21                    What have you done to prepare for this

22   deposition on those topics?

23       A.    So I interviewed a few personnel, and I

24   provided those names to Mr. Stern via email, to get

25   some background information as to the policy and

                              Res Ipsa
                          www.res-ipsa.com
     Case 5:18-cv-00555-XR Document 249-8 Filed 08/21/20
                                              Robert     Page Jr.
                                                       Ford,  7 of 19
                                                                    - 6/18/2020
                                                                         190
 1       Q.    Would you like me to rephrase it?

 2       A.    Yes.

 3       Q.    Okay.    Mr. Sablan testified under oath that

 4   when he was investigating Devin Kelley, his training

 5   told him that he did not have to submit

 6   Devin Kelley’s fingerprints to the FBI even if he

 7   had probable cause to believe that he -- that

 8   Devin Kelley committed the crime.

 9                    That’s what he testified to.       Correct?

10       A.    Correct.

11       Q.    All right.    So Mr. Sablan’s understanding

12   of what his training told him was not what the

13   instructions require.      Isn’t that correct?

14                    MR. STERN:   Objection.

15       A.    I think Mr. Sablan’s understanding is not

16   accurate.   That’s what I’m saying.

17       BY MR. ALSAFFAR:

18       Q.    In other words, the mandatory instructions,

19   both the DoDI 5505.11 and the 31-206 instructions

20   that was applicable at the time of this

21   investigation, required Security Forces

22   investigators like Mr. Sablan to send fingerprints

23   to the FBI if the investigator had probable cause to

24   believe that the crime was committed.         Correct?

25       A.    Correct.

                              Res Ipsa
                          www.res-ipsa.com
     Case 5:18-cv-00555-XR Document 249-8 Filed 08/21/20
                                              Robert     Page Jr.
                                                       Ford,  8 of 19
                                                                    - 6/18/2020
                                                                         192
 1       Q.    Okay.    In other words -- let me put it to

 2   you this way.

 3                    If Mr. Sablan, investigator of

 4   Devin Kelley for the Security Forces, was trained

 5   not to submit Devin Kelley’s fingerprints even when

 6   there was probable cause to believe he committed the

 7   crime, then he was not trained properly.         Correct?

 8                    MR. STERN:   Objection.     Form.

 9       A.    Right.

10                    I just don’t -- I just don’t agree

11   that that equates to him not being trained properly.

12   That’s what I’m saying to you.

13       BY MR. ALSAFFAR:

14       Q.    So you’re saying that it’s possible he was

15   trained properly but just didn’t follow his

16   training?

17       A.    Yes.    That’s exactly what I’m saying.

18       Q.    And according to Mr. Sablan -- and he’s the

19   one who was there on the ground at the time -- he

20   was testifying under oath that he not trained to

21   properly submit fingerprints when probable cause

22   existed to believe that a crime was committed --

23   right? -- according to him?

24       A.    Yes.    According to him.

25       Q.    And, ultimately, Mr. Sablan was supposed to

                              Res Ipsa
                          www.res-ipsa.com
     Case 5:18-cv-00555-XR Document 249-8 Filed 08/21/20
                                              Robert     Page Jr.
                                                       Ford,  9 of 19
                                                                    - 6/18/2020
                                                                         200
 1   and just leading into the next question, my question

 2   was, for the record, that Harry Truman had a sign on

 3   his desk at the Oval Office that said, "The Buck

 4   Stops Here."    You know that.     Right?    That story?

 5       A.    Yes, sir.    I’ve read that before.

 6       Q.    Okay.   And in terms of where the buck stops

 7   at the 49th Security Forces squadron, that buck

 8   stops with the commander of Security Forces

 9   squadron.   Correct?

10       A.    In a manner of speaking, yes.        The squadron

11   commander is responsible.

12       Q.    And whatever methodology the squadron

13   commander used, he was required to train his

14   Security Forces investigators properly so that they

15   all understood the mandatory instruction that

16   related to submission of fingerprint data and

17   conviction data and criminal history data to the

18   FBI.   Right?

19                   MR. STERN:    Objection.

20       A.    I agree that it’s his responsibility, the

21   squadron commander’s, to ensure they are properly

22   trained to submit fingerprints to the FBI.

23       BY MR. ALSAFFAR:

24       Q.    Now, when -- do you agree that when

25   Air Force agents are not properly trained, that can

                               Res Ipsa
                           www.res-ipsa.com
     Case 5:18-cv-00555-XR Document 249-8 FiledRobert
                                                08/21/20Ford,
                                                          Page 10
                                                               Jr.of 19
                                                                     - 6/18/2020
                                                                          213
 1   submission of the Devin Kelley fingerprints to the

 2   FBI during his pretrial confinement period from

 3   June 8th, 2012, to November 7th, 2012?

 4       A.    So Air Force Instruction 31-205, there’s

 5   paragraphs that cover in-processing of inmates.            And

 6   it talks about pretrial and posttrial, that

 7   Air Force personnel can be placed into pretrial and

 8   posttrial confinement.       So it covers that.

 9                    And then there’s another set of

10   paragraphs that covers fingerprinting.          And in those

11   paragraphs, it doesn’t really separate between

12   posttrial and pretrial as far as fingerprinting.

13   That’s what I recollect.

14                    And if we have it to put on the

15   screen, we can look at that just to be sure, but

16   that’s what I recollect.

17       Q.    Yes.    Yes.   No problem.

18                    In terms of -- let me share it with

19   you.   Just let me know when you see the instruction

20   on the screen.

21       A.    Okay.    I see it.

22       Q.    And I’m showing you what’s Bates-stamped

23   USA 5457.    And this is the Air Force Instruction

24   31-205 that was applicable when Devin Kelley was in

25   pretrial confinement and posttrial confinement.

                               Res Ipsa
                           www.res-ipsa.com
     Case 5:18-cv-00555-XR Document 249-8 FiledRobert
                                                08/21/20Ford,
                                                          Page 11
                                                               Jr.of 19
                                                                     - 6/18/2020
                                                                          214
 1   Correct?

 2       A.     That’s correct.

 3       Q.     And this is the Air Force Security

 4   Corrections System Instruction.        Is that right?

 5       A.     Yes.

 6       Q.     And this highlight here, this instruction,

 7   31-205, is a mandatory instruction.         Correct?

 8       A.     Correct.

 9       Q.     Tell me what training was provided by the

10   Air Force to confinement personnel at the

11   Security Forces 49th confinement facility in terms

12   of fingerprinting military members who were placed

13   in pretrial confinement?

14       A.     So personnel that goes through -- excuse

15   me -- that work in confinement sections have two

16   different tracks that they can go down.

17                     So the requirement for the

18   noncommissioned officer in charge of confinement,

19   which is normally like an E-5, E-6, who’s in charge

20   of confinement, they are required to attend the

21   corrections course that is put on by the Navy and

22   hosted at Joint Base San Antonio-Lackland.

23                     That’s an approximate four-week course

24   where they teach them how to do corrections.           They

25   discuss fingerprinting as a means to in-processing

                               Res Ipsa
                           www.res-ipsa.com
     Case 5:18-cv-00555-XR Document 249-8 FiledRobert
                                                08/21/20Ford,
                                                          Page 12
                                                               Jr.of 19
                                                                     - 6/18/2020
                                                                          245
 1       BY MR. ALSAFFAR:

 2       Q.     Is that correct?

 3       A.     According to his testimony, that’s correct.

 4   Yes.

 5       Q.     And according to his testimony,

 6   Colonel Boyd is wrong and misunderstanding in

 7   applying the mandatory instruction related to

 8   court-martial convictions from Security Forces

 9   investigations.      Correct?

10       A.     Yes.    According to his testimony, he would

11   be wrong.

12       Q.     And if the 49th squadron commander

13   responsible for ensuring that his Security Force

14   investigators understand the reporting requirements

15   as a mandatory Air Force instruction thinks that it

16   is never the Security Forces’ responsibility to

17   submit fingerprint or conviction data to the FBI,

18   then there’s a pretty small chance that those

19   Security Forces investigators have been properly

20   trained.    Correct?

21                     MR. STERN:    Objection.   Calls for

22   speculation.

23       A.     I don’t agree with that necessarily.         They

24   could be properly trained by the people in their

25   section.

                                Res Ipsa
                            www.res-ipsa.com
     Case 5:18-cv-00555-XR Document 249-8 FiledRobert
                                                08/21/20Ford,
                                                          Page 13
                                                               Jr.of 19
                                                                     - 6/18/2020
                                                                          246
 1       BY MR. ALSAFFAR:

 2       Q.     So, in other words, they’re left to the

 3   devices of somebody else other than the commander to

 4   tell them how to properly understand the mandatory

 5   reporting instructions.       Correct?

 6       A.     That’s one way of putting it.

 7       Q.     Would you agree that it’s not a very good

 8   training program for Security Forces

 9   investigators -- it’s not a good training program

10   when the commander of the squadron responsible for

11   certifying the investigator is not even aware of the

12   mandatory instruction requirements for reporting

13   fingerprint and conviction data?

14                   MR. STERN:     Objection.

15       A.     I don’t necessarily agree with that.

16       BY MR. ALSAFFAR:

17       Q.     Do you think it’s a good training program

18   when the Security Forces commander of a squadron is

19   unfamiliar with the mandatory reporting requirement

20   for the FBI?

21       A.     I’m thinking here because, in my mind, what

22   I’m saying -- thinking is that the -- it’s not a

23   good sign, but it does not mean it’s a bad training

24   program.

25       Q.     Remember how we talked about that the

                               Res Ipsa
                           www.res-ipsa.com
     Case 5:18-cv-00555-XR Document 249-8 FiledRobert
                                                08/21/20Ford,
                                                          Page 14
                                                               Jr.of 19
                                                                     - 6/18/2020
                                                                          247
 1   formal training academies do not teach these

 2   Special Forces investigators how to -- or how or

 3   when to properly submit fingerprint and conviction

 4   data to the FBI?

 5                    They’re not taught that at the

 6   academy, remember?      Right?

 7       A.    Yes.    I remember that.

 8       Q.    Okay.    And you said that that’s okay

 9   because that’s left to on-the-job training at the

10   various -- underneath the various training forces’

11   squadron commanders to teach them that element

12   before they become certified investigators.           Right?

13       A.    Yes.    I remember that.

14       Q.    So if the training program for on-the-job

15   training is run by a commander of the

16   Security Forces who does not understand what the

17   mandatory instructions for reporting fingerprints

18   and conviction data to the FBI required, that is not

19   a good training program, is it?

20                    MR. STERN:    Objection.

21       A.    I think it’s not a good sign of their

22   training program.     I don’t agree that it’s a bad

23   training program.

24       BY MR. ALSAFFAR:

25       Q.    All right.     Well, one of the things that

                               Res Ipsa
                           www.res-ipsa.com
     Case 5:18-cv-00555-XR Document 249-8 FiledRobert
                                                08/21/20Ford,
                                                          Page 15
                                                               Jr.of 19
                                                                     - 6/18/2020
                                                                          272
 1   1997?

 2       A.    That’s correct.

 3       Q.    So let me ask a little bit different

 4   question, you know, just broadly, because one of the

 5   issues -- and let’s talk specifically about issue as

 6   it relates to your topic, which is the Air Force’s

 7   correction of failing to submit fingerprint data and

 8   conviction data.     Okay?    So that’s what I’m talking

 9   about.   All right?

10       A.    Okay.

11       Q.    So is it a correct statement that from 1997

12   through the tragedy in this case, November 5th,

13   2017, the Devin Kelley mass shooting, that the

14   Air Force was having a problem in accurately

15   reporting fingerprint data and conviction data for

16   qualifying offenses with FBI?

17                    MR. STERN:    Objection.

18       A.    So in my personal opinion I would say that

19   it was -- that those DoD/IG reports do reflect that

20   the Air Force was having an issue doing that, yes.

21       BY MR. ALSAFFAR:

22       Q.    And if we want to -- let’s start with the

23   1997 report.     So you reviewed that.      Correct?

24       A.    Yes.

25       Q.    And I’m going to share my screen again with

                               Res Ipsa
                           www.res-ipsa.com
     Case 5:18-cv-00555-XR Document 249-8 FiledRobert
                                                08/21/20Ford,
                                                          Page 16
                                                               Jr.of 19
                                                                     - 6/18/2020
                                                                          312
 1       BY MR. ALSAFFAR:

 2       Q.    Correct?

 3       A.    That’s an interpretation of the DoD report.

 4   It doesn’t say those words exactly.

 5       Q.    Well, of course.

 6                   Don’t you agree that the purpose of

 7   these reports was to inform the Air Force

 8   Security Forces that there is a problem with

 9   reporting criminals to the FBI, and it’s not just

10   limited to the small sample size we were able to do.

11   You agree with that, don’t you?

12                   MR. STERN:     Objection.

13   Mischaracterizes the document.

14       BY MR. ALSAFFAR:

15       Q.    I’m asking you for your opinion as a

16   30(b)(6) witness, Colonel, just to be clear.

17       A.    I agree that the report -- the bottom line

18   of the report is telling the Air Force you still had

19   a problem with reporting criminal data.

20       Q.    Okay.    And the real objective here -- let’s

21   just talk common sense.

22                   The objective of the implementations

23   of these recommendations in the DoD/IG was to

24   correct the actual systemic problem in the Air Force

25   Security Forces of not reporting people who needed

                               Res Ipsa
                           www.res-ipsa.com
     Case 5:18-cv-00555-XR Document 249-8 FiledRobert
                                                08/21/20Ford,
                                                          Page 17
                                                               Jr.of 19
                                                                     - 6/18/2020
                                                                          313
 1   to be reported.     That was the goal.      Correct?

 2                    MR. STERN:    Objection.

 3       BY MR. ALSAFFAR:

 4       Q.    Is that correct?

 5       A.    So in my personal opinion, I believe that

 6   that’s the intent behind the DoD/IG report was for

 7   the Air Force to fix this problem.         That’s it.

 8       Q.    In other words, let me just put it

 9   straightforwardly.      And I’m sorry.     This is just

10   such an important issue.

11                    But, I mean, if the Air Force came

12   back to you, Colonel, and said, Hey, we fixed the

13   small sample size, but we’re not going to fix all

14   the others, and we don’t have to, going forward, fix

15   the other stuff, going forward with the convicts and

16   the fingerprint reporting.       That’s not acceptable.

17   Right?   Unacceptable.     Right?

18       A.    In my personal opinion --

19       Q.    Yes.

20       A.    -- I think that -- in my personal opinion,

21   I think that that would not be acceptable to me.

22       Q.    The goal here was -- for the DoD/IG was for

23   the third or -- fourth time, if you include 1987,

24   you include 1997, 2014, and now 2015, the IG is

25   sending up a red flag to the Air Force

                               Res Ipsa
                           www.res-ipsa.com
     Case 5:18-cv-00555-XR Document 249-8 FiledRobert
                                                08/21/20Ford,
                                                          Page 18
                                                               Jr.of 19
                                                                     - 6/18/2020
                                                                          404
 1                      REPORTER’S CERTIFICATION

 2               I, Rebecca J. Callow, Registered Merit Reporter

 3   and Notary Public of State of Texas, hereby certify to

 4   the following.

 5               That the witness, ROBERT M. FORD, JR., was duly

 6   sworn by the officer and that the transcript of the oral

 7   deposition is a true record of the testimony given by the

 8   witness;

 9               That the original deposition was delivered to

10   Jamal Alsaffar.

11               That a copy of this certificate was served on

12   all parties and/or the witness shown herein on

13   June, 26, 2020.

14               I further certify that pursuant to FRCP Rule

15   30(f)(1) that the signature of the deponent:

16               was requested by the deponent or a party

17   before the completion of the deposition and is to be

18   returned within 30 days from date of receipt of the

19   transcript.    If returned, the attached Changes and

20   Signature Page contains any changes and the reasons

21   therefor;

22   I further certify that I am neither counsel

23   for, related to, nor employed by any of the parties or

24   for, related to, nor employed by any of the parties or

25   attorneys to the action in which this proceeding was

                               Res Ipsa
                           www.res-ipsa.com
     Case 5:18-cv-00555-XR Document 249-8 FiledRobert
                                                08/21/20Ford,
                                                          Page 19
                                                               Jr.of 19
                                                                     - 6/18/2020
                                                                          405
 1   taken.   Further, I am not a relative or employee of any

 2   attorney or record in this cause, nor am I financially or

 3   otherwise interested in the outcome of the action.

 4

 5

 6               SUBSCRIBED AND SWORN TO under my hand and seal

 7   of office on this the 26th day of June, 2020.

 8

 9                     ________________________________

10                     Rebecca J. Callow, RMR, CRR, RPR

11                     Notary Public, Travis County, Texas

12                     My Commission No. 12955701-3

13                     Expires:    09/12/2021

14

15

16

17

18

19

20

21

22

23

24

25

                               Res Ipsa
                           www.res-ipsa.com
